BYBEE, Circuit Judge.
I respectfully dissent. Under the substantial evidence standard, we must reverse only if no reasonable factfinder could have reached the decision the IJ reached on the record in this case. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). A reasonable factfinder could have disbelieved Singh’s testimony, as the IJ did here. In particular, a reasonable factfinder could have concluded that Singh’s inconsistent testimony concerning the family photos Singh submitted raised doubts about his credibility. Based on the inconsistencies, a reasonable factfinder could question whether Singh’s father was in fact alive after the date Singh claimed his father disappeared. This discrepancy would have gone to the heart of Singh’s *255asylum claim because it calls into question whether Singh had a legitimate basis to fear persecution.
I would deny the petition for review.